Title: To George Washington from Samuel Goodwin, 17 October 1775
From: Goodwin, Samuel
To: Washington, George



Sir
Pownalborough [District of Maine] Octor 17th 1775

According to your Excellencys Verbal orders by Collo. Bennedeck Arnold I supplyd him with A Plan of the Sea Coast from Cape Elizabeth to Penobscut and the River Kennebeck to the Several heads thereof, and the Several Carrying Placeses to Ammeguntick Pond, and Shaddair River which Ammeguntick Emptys into Said Shaddair River which Shaddair, Emptys into the River St Lawrance about four miles above Quebeck and the Passes and Carrying Placeses to Quebeck, and also made Several Small Plans for Each Department for their Guid, and also Gave him a Copy of A Journal which Repersented all the Quick watter & Carrying Placeses to & from Quebeck both ways Viztt East & West, the West is the way to Goe, & the East to Come Sir if there was a Road Cut, it would be much Easer Carrying an army & provision and would Shorten the way much, and then you might have a Post to Pass once a week or 10 days.
I think it Would be for the General Intrest for you to have a Copy of Said Plan &c. and then you would be a Judge of what would be best to be don. it hath been a Great Cost & Labour to me to obtain those Plans &c. & make them. Sir if you think it worth your Notice & will Give orders therefor, I will Copy one for you & wate on you with it & Give you the best Intelagance I Can, as I think I Know as much of this Countary as anyone as I have been a Traveling, Surveying & Settling this Part Ever Since the year 1750 I would Willingly Goe to lay out a Road & See it Cleared &c. & do Every thing Neccassory, if agreable and orders therefor, & you &c. Should think it Worth while, but submitting all to your better Judgement, I am Sir with all Due Respects your most Obedeant Devoted and very humbl. Servtt

Samuel Goodwin



N.B. Mr Ruben Coalborn informed me you wanted a Plan I begain it about 3 weeks before Collo. Arnold Arived or I Could not have Gott it Redy for him.
Please to Excuse the Smallness of the paper for there is a famin of it here.

